MEMORANDUM *
Claudia Galindo De Sevilla appeals a United States Immigration and Customs Enforcement decision to reinstate her pri- or removal order.
We do not have jurisdiction to review Galindo’s appeal of her April 2000 expedited order of removal.1
The reinstatement order did not violate Galindo’s due process rights. In Morales-Izquierdo v. Gonzales,2 we held that “[r]einstatement of a prior removal order— regardless of the process afforded in the underlying order—does not offend due process because reinstatement of a prior order does not change the alien’s rights or remedies.”3
Galindo’s claim that her removal order was invalid is DISMISSED for lack of jurisdiction and her petition for review of the reinstatement order is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See, e.g., Morales-Izquierdo v. Gonzales, 486 F.3d 484, 496 (9th Cir.2007) (en banc); Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir.2004); Alvarenga-Villalobos v. INS, 271 F.3d 1169, 1170 (9th Cir.2001).


. Morales-Izquierdo, 486 F.3d at 496.


. See id. at 497.